Citation Nr: 1007744	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied, inter alia, 
entitlement to service connection for hearing loss.

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

When the matter was initially before the Board in August 
2009, the Board requested an opinion from an expert at the 
Veterans Health Administration (VHA) as to whether the 
Veteran's current hearing loss was related to service.  A 
response to the Board's request was provided in September 
2009 and is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss and contends that his current hearing loss is due to his 
exposure to loud noise while serving as an aviation 
electrician in the Navy.  The Veteran asserts that his duties 
on the flight line exposed him to the loud noise of aircraft 
which caused his current hearing loss.  He also maintains 
that while employed as an electrician after service he did 
not experience noise exposure as he did during active 
service.  

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for bilateral hearing 
loss.  His July 1977 separation examination report reveals 
puretone thresholds of between 0-20 decibels at 500 through 
4000 Hz, bilaterally and 25 decibels, at 6000 Hertz in the 
right ear.  

A VA audiological examination was conducted in April 2008 and 
revealed pure tone thresholds in the Veteran's right ear of 
15, 20, 30, 50, and 60 decibels, at 500, 1000, 2000, 3000 and 
4000 Hertz respectively.  As to his left ear, pure tone 
thresholds were 20, 20, 40, 60, and 65 decibels at the same 
frequencies.  Speech recognition, could not be performed as 
the Veteran's responses were unreliable.  Nevertheless, the 
pure tone thresholds obtained reveal the presence of a 
current hearing loss disability with the criteria set forth 
in VA regulations.  38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The examiner diagnosed the Veteran with mild to moderately 
severe bilateral high frequency sensorineural hearing loss.  
The examiner indicated that the Veteran's "hearing loss is 
not caused by or a result of military noise exposure."  The 
rationale given by the examiner was "normal audiogram at 
separation.  The literature does not support delayed onset 
hearing loss from noise exposure."  

Importantly, the requirements for service connection for 
hearing loss as defined in 38 C.F.R. § 3.385 need not be 
shown by the results of audiometric testing during a 
claimant's period of active military service in order for 
service connection to be granted.  The Court has held that 38 
C.F.R. § 3.385 does not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran has credibly reported that he experienced noise 
exposure during service as an aviation electrician's mate 
serving on the flight line.  This is supported by the 
evidence in his DD214 confirming his military occupational 
specialty.  His separation examination report reveals the 
presence of some decreased hearing in his right ear on 
separation as evidenced by an audiology test result of 25 
decibels at 6000 Hertz.  He also testified that he noticed he 
had problems with his hearing in service which continued 
thereafter.  

Because the Veteran reported that he first noted a hearing 
loss during service, and given the notation on the service 
separation examination of the puretone threshold of 25 
decibels at 6000 Hz in the right ear, the Board requested an 
expert medical opinion to resolve the question of the likely 
etiology of the Veteran's current hearing loss.  In the 
August 2009 VHA opinion request, the Board specifically 
pointed out that the requirements of 38 C. F.R. § 3.385 need 
not be met at the time of discharge from service, and as 
such, an expert opinion is required to address whether the 
Veteran's current hearing loss is at least as likely as not 
related to the noise exposure during service and the 
documented right ear hearing loss noted on separation 
examination.  

In the September 2009 opinion, the VHA expert noted that he 
reviewed the Veteran's claims file in conjunction with the 
preparation of his report, which included the Board's VHA 
August 2009 opinion request, and the Veteran's clinical 
record including his medical files from his years on active 
duty from August 1973 to August 1977.  The VHA expert 
specifically noted that because the opinion was based on a 
"chart review only" he did not have the opportunity to ask 
the patient questions such as whether or not he fired weapons 
as a teenager, whether he had taken up hunting, whether he 
was into automobile racing or other activities that would 
have had noise exposure.  Also, the VHA expert explained that 
he was not provided with any records of the Veteran's years 
after service, especially the next 25 years, so he had no 
record of complaints regarding hearing loss, or that the 
Veteran sought help for hearing loss or was concerned about 
hearing loss or tinnitus during those years.  

The examiner further noted that the Veteran's active duty 
examinations, including his pre-induction physical were 
negative for complaints of hearing loss or tinnitus.  
Audiogram in July 1973 averaged 0 to 15 dB in all 
frequencies.  The frequency at 6000 Hz was not tested.  
Audiogram in October 1974 was normal with results of 0-10 dB 
bilaterally.  The discharge physical in July 1977 at age 23 
indicated no complaints of any problems with ears, nose or 
throat and there were no reports of hearing loss.  The 
Veteran's audiogram was basically 5 to 10dB loss, which the 
VHA expert pointed out was within normal limits, except for a 
25 dB loss at 6000 Hz.  

The VHA examiner also acknowledged the recent audiograms of 
record showing a bilateral moderate to severe descending 
hearing loss.

Importantly, the VHA expert explained that everyone loses 
their hearing at the higher frequencies and that is why the 
thresholds of 6000 Hz and 8000 Hz are not included in the 
regulation for determining hearing loss for VA purposes.  See 
38 C.F.R. § 3.385.  The VHA expert stated that basically 
everyone begins losing hearing at the higher frequencies, and 
that, in essence, a loss at 6000 Hz, was not a hearing loss 
for VA purposes.  

The VHA expert concluded that, "Without any history of ear 
problems before, during, or after this patient's years on 
active duty, and with the one test showing a 5dB difference 
at 6000 Hz, I believe it is less likely that this patient's 
hearing loss can be attributed to his four years of active 
duty.  It is more likely that his hearing loss is related to 
the common presbycusis that will affect all of us."  

In the Veteran's January 2010 Written Brief Presentation, the 
Veteran's accredited representative essentially pointed out 
that the VHA examiner's opinion was based on an incomplete 
record.  In so doing, the Veteran's representative noted the 
VHA's examiner's hesitancy in providing his opinion with only 
a "chart review" and with many unanswered questions 
regarding the Veteran's pre- and post-service noise exposure.  
In other words, the VHA examiner alluded to the possibility 
that the opinion might have been different had he been given 
the opportunity to interview the Veteran and had he been 
provided with a complete history of noise exposure.  

To avoid any possible prejudice to the Veteran, a remand is 
necessary to afford the Veteran a VA audiological 
examination.

Since the claims file is being returned it should be updated 
to include any relevant VA treatment records compiled since 
January 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all pertinent VA records dating 
from January 2008.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss disability.  All indicated 
tests should be completed.  The claims 
file, including a transcript of the 
Veteran's May 2009 personal hearing, a 
copy of the August 2009 VHA opinion 
request, the September 2009 VHA opinion, 
and this remand, should be made available 
to the examiner for review in conjunction 
with the examination.  Based on a review 
of the entire record, including, but not 
limited to, the Veteran's reported 
history, the service treatment records and 
post-service treatment records, the 
examiner should opine as to whether it is 
at least as likely as not (a 50 percent or 
higher likelihood) that the Veteran's 
current hearing loss had its onset during 
service, or is otherwise related to in-
service noise exposure.  A complete 
rationale should accompany all opinions 
expressed.

3.  Readjudicate the Veteran's claim for 
entitlement to service connection for 
bilateral hearing loss.  If any action 
taken is adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


